Citation Nr: 1201933	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-46 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had unverified active service from January 1978 to August 1983.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's attempt to reopen his claim of entitlement to service connection for the residuals of a back injury.  

In an April 2011 decision, the Board reopened the appellant's claim and remanded the reopened claim for additional development.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The April 2011 Board Remand directives state that the RO was to schedule the appellant for examination by an appropriate physician in order to obtain an opinion as to the cause or the etiology of the appellant's current lumbar spine pathology.  The medical opinion was supposed to specifically address the appellant's post-service back injuries of 1991, 1993, and 1995.  What the RO did was to arrange for examination by a physician's assistant.  The physician assistant's August 2011 examination report with opinion did not mention the three post-service back injuries incurred by the appellant.  The RO did not seek any corrections or additions to the examination report.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

In this case, an inadequate opinion was generated by an examiner who was not a physician as directed by the Board remand instructions.  Therefore, the appellant should be afforded another VA medical examination.

The evidence of record indicates that the appellant has been in receipt of VA medical treatment for his lumbar spine.  However, the claims file currently contains no VA treatment records dated after 2003.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's VA treatment records from any facility where he has been treated since 2003 should be obtained and associated with the claims file.  These records should include computerized problem lists, medication lists, clinic notes, nurses' notes, physician's notes, progress notes, physical therapy notes, imaging reports and all other information.

During his August 2011 VA medical examination, the appellant reported that he was unable to work secondary to his back condition.  The claims file does not indicate whether or not he is or ever has been in receipt of Social Security Administration (SSA) disability benefits and/or Workers Compensation benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  On remand, this should be ascertained and all records associated with any application for said benefits should be obtained and included in the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

On remand, these deficiencies must be rectified.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain all VA inpatient and outpatient records not already in the claims file relating to treatment of the appellant dated from 2003 onward.

3.  Contact the Veteran to obtain the names and addresses of all private or other government health care providers/treatment centers where he has been treated for any lumbar spine condition since service separation.  After securing the necessary release(s), obtain those records that have not been previously secured.  Associate these records with the claims file.

4.  Use all available means to determine whether the Veteran has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits.  If so, contact SSA to obtain official documentation of any pertinent application for benefits filed by the Veteran, including the List of Exhibits associated with any SSA Administrative Law Judge (ALJ) decision, as well as copies of all of the medical records upon which any decision concerning the Veteran's original claim for benefits and subsequent grant of, or continuing entitlement to, benefits was based.  All of these records are to be associated with the claims file.

5.  Use all available means to determine whether the Veteran has applied for, or has ever been in receipt of, Workers Compensation disability benefits.  If so, contact the Texas Department of Insurance Division of Workers Compensation to obtain official documentation of any pertinent application for benefits filed by the Veteran, including copies of all of the medical records upon which any decision concerning the Veteran's claim(s) for benefits was/were based.  All of these records are to be associated with the claims file.

6.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his attorney should also be informed of the negative results and be given opportunity to secure the records.

7.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the appellant's claims file by an orthopedic spine surgeon to determine the nature, extent, onset date and etiology of the appellant's claimed lumbar spine pathology.

The reviewing orthopedic spine surgeon should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  The reviewing physician should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic low back pathology?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed lumbar spine pathology had its onset during his military service from January 1978 to August 1983?  The reviewing physician must discuss the clinical significance of the Veteran's treatment for complaints of low back pain due to back injuries from playing basketball in March 1980, and November 1981, and his treatment for post-service back injuries in 1991, 1993, and 1995, particularly in relation to his current complaints, clinical findings and radiographic/imaging results.

(c)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in August 1983.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewing physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's low back pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  If the orthopedic spine surgeon determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

9.  Upon receipt of the VA reviewing physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

10.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  Ensure that all theories of service connection are considered.

11.  If the benefit sought on appeal remains denied, the appellant and his attorney must be provided a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

